Motion for leave to appeal to the Appellate Division and for other relief denied, without costs and without prejudice to an application to the Municipal Court for reargument. Defendant Julius Seiderman asserts that he never signed an agreement containing a waiver of a jury trial. The plaintiff submitted in the Municipal Court and in the Appellate Term an instrument, bearing a typewritten signature, purporting to be a copy of an original instrument signed by the aforesaid defendant. The purported original of that paper has been produced in this court, pursuant to order. Examination of the signature of defendant Julius Seiderman indicates that there may be merit to his contention that he did not sign a waiver for a jury trial. The said instruments are hereby ordered impounded. The defendants are not without remedy. They may apply to the Municipal Court for reargument, and at that time the instruments produced in this court may be examined. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.